DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 August 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 18 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Douady-Pleven (U.S. Patent Application Publication No. US 2020/0267339 A1) (hereafter referred to as “Douady-Pleven”).  
	With regard to claim 1, Douady-Pleven describes detecting a motion region based on a first image and a second image to obtain a detected motion region, the first image corresponding to a first exposure time and the second image corresponding to a second exposure time, the second exposure time being shorter than the first exposure time (refer for example to paragraphs [0008] and [0149]); determining a weight for the detected motion region (refer for example to paragraphs [0310] through [0311]); performing signal pre-processing on the first image to generate a pre-processed image (see Figure , element and refer for example to paragraphs (refer for example to paragraphs [0310] through [0311]); and outputting a third image based on the pre-processed image and the weight (refer to paragraphs [0310] through [0311]).
With regard to claim 18, Douady-Pleven describes detecting a motion region based on a first image and a second image to obtain a detected motion region, the first image corresponding to a first exposure time and the second image corresponding to a second exposure time, the second exposure time being shorter than the first exposure time (refer for example to paragraphs [0008] and [0149]); determining a weight for the detected motion region (refer for example to paragraphs [0310] through [0311]); generating a pre-processed image by, obtaining information about a white balance gain from an external image signal processor (refer for example to paragraphs [0098] and [0166]), and performing signal pre-processing on the first image based on the information about the white balance gain (refer for example to paragraphs [0098] and [0166]); and outputting a third image based on the pre-processed image and the weight (refer for example to paragraphs [0310] through [0311]).

Claims 1 and 18 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Hisamoto (U.S. Patent Application Publication No. US 2020/0059599 A1) (hereafter referred to as “Hisamoto”).  
	With regard to claim 1, Hisamoto describes detecting a motion region based on a first image and a second image to obtain a detected motion region, the first image corresponding to a first exposure time and the second image corresponding to a second exposure time, the second exposure time being shorter than the first exposure time (refer for example to paragraphs [0004], [0073] [0104], [0105], [0118] and [0019]); determining a weight for the detected motion region (refer for example to paragraphs [0118] through [0120]); performing signal pre-processing on the first image to generate a pre-processed image (refer for example to paragraphs [0118] and [0019]); and outputting a third image based on the pre-processed image and the weight (refer for example to paragraphs [0118] through [0120]).
With regard to claim 18, Hisamoto describes detecting a motion region based on a first image and a second image to obtain a detected motion region, the first image corresponding to a first exposure time and the second image corresponding to a second exposure time, the second exposure time being shorter than the first exposure time (refer for example to paragraphs [0004], [0073] [0104], [0105], [0118] and [0019]); determining a weight for the detected motion region (refer for example to paragraphs [0118] through [0120]); generating a pre-processed image by, obtaining information about a white balance gain from an external image signal processor, and performing signal pre-processing on the first image based on the information about the white balance gain (refer for example to paragraphs [0044] and [0055]); and outputting a third image based on the pre-processed image and the weight (refer for example to paragraphs [0118] through [0120]).

Allowable Subject Matter
Claims 2-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 10-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of the record fail to teach or suggest singly and/or in combination an image device comprising: an image sensor including a plurality of pixels configured to output first analog signals and second analog signals, the first analog signals corresponding to a first exposure time and the second analog signals corresponding to a second exposure time, the second exposure time being shorter than the first exposure time, an analog-to-digital converter configured to convert the first analog signals and the second analog signals to obtain digital signals including a first image and a second image, and first processing circuitry configured to, receive information about a white balance gain from an image signal processor, generate a pre-processed image by performing pre-processing on the first image based on the information about the white balance gain, and generate a third image by performing motion compensation based on the pre-processed image; and the image signal processor including second processing circuitry, the second processing circuitry being configured to perform white balancing on the third image from the image sensor based on the white balance gain to obtain a white balanced image as prescribed for in the claimed invention. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okubo, Pillman, Velarde, Shionoya, Kino, Shikata and Lee all disclose systems similar to applicant’s claimed invention. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 4:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
October 7, 2021